Case 2:20-cv-01045-AB-AGR Document 18 Filed 03/24/20 Page 1 of 1 Page ID #:80



  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11   MANAL ALEISA,                               Case No. 2:20-cv-01045-AB-AGR

 12                   Plaintiff,                  Hon. André Birotte Jr.

 13         v.                                    ORDER ON SECOND
                                                  STIPULATION TO EXTEND
 14   GOJO INDUSTRIES, INC.,                      TIME TO RESPOND TO
                                                  INITIAL COMPLAINT
 15                   Defendant.
                                                  Complaint Served: February 7, 2020
                                                  Current Response Date: March 27,
 16                                               2020
                                                  New Response Date: April 24, 2020
 17
 18
 19         Before the Court is the parties’ Second Stipulation to Extend Time to
 20   Respond to Initial Complaint (“Stipulation,” Dkt. No. 17). Having reviewed the
 21   Stipulation and being fully advised, the Stipulation is hereby GRANTED.
 22   Defendant GOJO Industries, Inc. has up to and including April 24, 2020 to file its
 23   response to the current Complaint.
 24         IT IS SO ORDERED.
 25
      Dated: March 24, 2020
 26
                                                   _____________________________
 27
                                                   ANDRÉ BIROTTE JR.
 28                                                United States District Judge
